SCHEB, Judge.
The state charged the defendant with possession of a controlled substance. At trial, but before the jury was sworn, the state entered a nolle prosequi of its case. Fifteen days later the state refiled an amended information charging the defendant with two counts of possession of a controlled substance.
The defendant moved to dismiss arguing that the state had instituted the new procedure in bad faith. The court granted the defendant’s motion and dismissed the state’s amended information with prejudice. The state appeals.
We vacate the order of dismissal and reinstate the state’s amended information. See State v. Padron, 506 So.2d 462 (Fla. 2d DCA 1987).
DANAHY, C.J., and HALL, J., concur.